DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al. (US 2019/0283787 A1).
Referring to Claim 1: Carlson discloses a work zone device positioned along a train track (103) (Fig. 1A), the work zone device (130) configured to communicate with a first portable device (110) associated with a first worker (105) in a work zone along the train track (Fig. 1A), the work zone device comprising: 
at least one first radio-frequency (RF) antenna (440) (Para. [0072]) (Fig. 4) configured to transmit RF signals to and receive RF signals from a carborne device (120) on a train (101) traveling along the train track (Para. [0015]); and 
at least one first processor (450) (Fig. 4) (Para. [0074]) configured to: 
determine a distance between the work zone device and the carborne device at least in part by transmitting at least one RF signal to and receiving at least one RF signal from the carborne device (Para. [0017]); 
determine, based on the determined distance, whether to transmit an alert notification to the first portable device (Para. [0022]); and 
transmit the alert notification to the first portable device when it is determined to transmit the alert notification to the first portable device (Para. [0015]).

Referring to Claim 2: Carlson discloses a work zone device, wherein the RF signals are ultra-wideband (UWB) signals (abstract) (claims 21 and 32).

Referring to Claim 5 and 9: Carlson discloses a work zone device, wherein: 
the at least one first RF antenna (440) is configured to receive a first RF signal from the carborne device (120) (Fig. 1B); and 
the at least one first processor (450) (Fig. 4) (Para. [0074]) is configured to determine, based on receiving the first RF signal, that the distance between the work zone device and the carborne device is within a predetermined threshold distance (Para. [0022]).

Referring to Claims 6 and 10: Carlson discloses a work zone device, wherein: 
the at least one first RF antenna (440) is configured to transmit a first RF signal to the carborne device (120) and receive a second RF signal from the carborne device; and the at least one first processor is configured to determine the distance between the first device and the second device using a time of arrival of the second RF signal (claim 40).

Referring to Claim 7: Carlson discloses a work zone device, wherein the alert notification is configured to cause the first portable device (110) to alert the first worker (105) in response to receiving the alert notification (Para. [0015]).

Referring to Claim 8: Carlson discloses a system, comprising: 
a work zone device (130) positioned along a train track (103) (Fig. 1A), the work zone device comprising: 
at least one first radio-frequency (RF) antenna (440) (Para. [0072]) (Fig. 4) configured to transmit RF signals to and receive RF signals from a carborne device (120) on a train (101) traveling along the train track (Para. [0015]); and 
at least one first processor (450) (Fig. 4) (Para. [0074]) configured to: 
determine a distance between the work zone device and the carborne device at least in part by transmitting at least one RF signal to and receiving at least one RF signal from the carborne device (Para. [0017]); 
determine, based on the determined distance, whether to transmit an alert notification (Para. [0022]); and 
transmit the alert notification when it is determined to transmit the alert notification (Para. [0015]); and 
a first portable device (110) associated with a first worker (105) in a work zone along the train track (Fig. 1A), the first portable device comprising: 
at least one second RF antenna (240) (Fig. 2A) (Para. [0042]) configured to receive the alert notification from the work zone device; and 
at least one second processor (220) (Para. [0044]) configured alert the first worker in response to receiving the alert notification (Para. [0045]).

Referring to Claim 12: Carlson discloses a system, wherein the at least one second processor (220) (Fig. 2A) (Para. [0044]) of the first portable device (110, 200) is configured to generate an alert selected from the group consisting of an audio alert, a haptic alert, and a visual alert for the first worker responsive to receiving the alert notification from the work zone device (Para. [0045]).

Referring to Claim 13: Carlson discloses a system, wherein the at least one second processor (220) of the first portable device (120, 200) is configured to: 
receive an input (via 216) from the first worker confirming that the alert was received; and 
transmit a signal indicating that the alert has been confirmed to the work zone device (Para. [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Sheardown et al. (US 2011/0006912 A1).
Referring to Claims 3 and 11: Carlson does not specifically teach that the at least one first RF antenna is configured to transmit and receive RF signals having a bandwidth of at least 500 megahertz (MHz). However, Sheardown teaches a track worker safety system, wherein the “UWB RFID transmits signals over multiple bands of frequencies simultaneously, from 3.1 GHz to 10.6 GHz.” (Para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Carlson to transmit and receive RF signals having a bandwidth of at least 500 MHz, as taught by Sheardown, in order to consume less power, avoid interference, increase range, reduce signal degradation and increase security compared with conventional RF signaling (see Sheardown, Para. [0028]). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 4: Carlson does not specifically teach that the at least one first RF antenna is configured to transmit and receive RF signals in a range within 3-10 GHz. However, Sheardown teaches a track worker safety system, wherein the “UWB RFID transmits signals over multiple bands of frequencies simultaneously, from 3.1 GHz to 10.6 GHz.” (Para. [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Carlson to transmit and receive RF signals in a range within 3-10 GHz, as taught by Sheardown, in order to consume less power, avoid interference, increase range, reduce signal degradation and increase security compared with conventional RF signaling (see Sheardown, Para. [0028]). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding the instant claimed steps of method claims 14-20, note that the operation of the prior structure inherently requires the method steps as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to railway work zone safety and/or ultra-wideband communication:
US-8344877-B2 ; US-10737709-B2 ; US-10778363-B2 ; US-11349589-B2 ; US-20210046960-A1 ; US-20160280240-A1 ; US-20190337545-A1 ; US-20190263432-A1 ; and US-20220140931-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617